UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF TENNESSEE

MEDIATOR’S REPORT TO THE COURT

MEDIATOR: John J. Griffin, Jr.

CASE NAME: Dina Capitani v. World of Minature Bears, Inc., et al.

 

CASE NUMBER: _3:19-cv-00120

 

JUDGE: Judge Crenshaw / Newbern

 

Local Rule 16.05(e) requires that mediators file this report with the Clerk’s Office
immediately following the mediation conference. No information other than that
requested below is permitted to be provided as a part of this report.

Please answer the following questions:

1, Did all required parties attend the conference?

__*____YES ______NOo

2. Was the case settled at the conclusion of the conference?
YES x NO

3. Was the mediation continued with the consent of the parties?
YES x _NO

4. Was the mediation terminated without a settlement?

__*% YES __NO

e Note-— for the purposes of providing this report, a mediation which continues on contiguous
business days or within a single work week is considered to be a single mediation conference.
Conferences not occurring on contiguous business or within the same week are considered
separate conferences, and a separate report should be provided for each.

e This report is to be transmitted to chambers in the manner prescribed by the Judge, whether by
paper submission, telefax, or email. Please contact chambers for instructions regarding how to
submit this report.

Case 3:19-cv-00120 Document 73 Filed 06/11/20 Page 1 of 1 PagelD #: 1525
